05/16/2017




         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs April 11, 2017

              JARROD REESE SPICER v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Obion County
                    No. CC-16-CR-2 Jeffrey W. Parham, Judge
                      ___________________________________

                           No. W2016-02160-CCA-R3-PC
                       ___________________________________


The petitioner, Jarrod Reese Spicer, appeals the denial of his petition for post-conviction
relief, arguing the trial court erred in finding he received effective assistance of counsel.
More specifically, the petitioner claims counsel was ineffective because he failed to fully
assist the petitioner until receiving full payment for his services, failed to subpoena
certain witnesses to testify at trial, failed to obtain a medical expert to rebut the medical
examiner’s opinion regarding the victim’s cause of death, and failed to obtain a mental
evaluation. Following our review of the record and submissions of the parties, we affirm
the denial of the petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed


J. ROSS DYER, J., delivered the opinion of the court, in which ALAN E. GLENN and
TIMOTHY L. EASTER, JJ., joined.

Danny H. Goodman, Jr., Tiptonville, Tennessee, for the appellant, Jarrod Reese Spicer.

Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Tommy A. Thomas, District Attorney General; and James Cannon, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

A.      Trial Proceedings and Direct Appeal
       According to our opinion on direct appeal, the victim, John Thomas Hood, died on
March 3, 2008. State v. Jarrod Reese Spicer, No. W2014-01817-CCA-R3-CD, 2015 WL
5173969, at *1 (Tenn. Crim. App. Aug. 31, 2015), perm. app. denied (Tenn. Jan 14,
2016). That evening, the victim’s neighbor stopped by to check on him and found the
victim hunched in his kitchen doorway. Id. The victim appeared injured, and his body
was “‘ice cold.’” Id. The victim’s home had been ransacked, and medications belonging
to the petitioner’s mother, who lived with the victim, were missing. Id. at *1-2.
Additionally, “‘old silver half-dollars and dimes’” that also belonged to the petitioner’s
mother were missing. Id. at *6.

        The neighbor called 911, and the victim was eventually pronounced dead. Id. at
*3. Dr. Marco Ross performed an autopsy and “‘found evidence of strangulation that
consisted of some abrasions or scrape marks on the front of the neck, as well as a fracture
of part of the thyroid cartilages[.]’” Id. According to Dr. Ross, “fractured thyroid
cartilage is a ‘serious bodily injury’ that is primarily associated with strangulations and
hangings and is caused by ‘a fair amount of force in order to break that cartilage.’” Id.
Dr. Ross also found heart disease, severe intestinal necrosis, and abnormalities in the
victim’s kidneys and liver. Id. Dr. Ross could not give a definitive cause of the victim’s
death. Id. Intestinal necrosis alone could have been the primary cause of death, but
strangulation also could have triggered enough stress on the victim’s heart and brain to
cause his death. Id.

       Sometime in March of 2008, the petitioner asked Breanna Weaver to meet him at
a motel in Haiti, Missouri. Id. at *5. Ms. Weaver testified that she saw hydrocodone and
two guns on a table inside the motel room. Id. Ms. Weaver had sex with the petitioner in
exchange for crack cocaine, and the two smoked the crack cocaine together. Id. The
petitioner then confessed to accidentally killing the victim. Id. The petitioner told Ms.
Weaver that he went to the victim’s house “‘to see if he could get his pills, and they got
to fighting [be]cause he wouldn’t give them to him, so that’s when he choked him.’” Id.

       While incarcerated on an unrelated matter, the petitioner again confessed to
accidentally killing the victim. Id. at *4. The petitioner told another inmate that he and
the victim got into an altercation, and the victim pulled out a .38 caliber handgun. Id.
The petitioner knocked the handgun from the victim’s hand, and the dispute ended with
the petitioner’s “‘grabbing [the victim] by the neck and sliding him down the refrigerator’
so that [the victim] ‘was sitting like a frog or something.’” Id. The petitioner also
admitted to the inmate that he took hydrocodone pills, a .45 caliber pistol, and the .38
caliber pistol from the victim’s home and threw the .38 caliber pistol into the Mississippi
River. Id.



                                           -2-
       On at least two occasions, the petitioner also informed Toby Hicks, the petitioner’s
brother-in-law, that he accidentally killed the victim. Id. at *6-7. He first confessed
about a month after the victim’s death while at a “‘strip joint’” in Poplar Bluff, Missouri.
Id. at *6. The petitioner told Mr. Hicks that he accidentally killed the victim because
“‘he was mad about [the victim] getting all his mother’s possessions.’” Id. At the time
the petitioner made this confession to Mr. Hicks, he was under the influence of
methamphetamine, methadone, hydrocodone, Xanax, valium, and alcohol. Id.

        In May of 2013, the petitioner again told Mr. Hicks he killed the victim. Id. Mr.
Hicks was with the petitioner and his brother, and they were “‘real bad doped up on
meth.’” Id. According to Mr. Hicks, the petitioner said that “‘he wasn’t going to see [the
victim] get any of [his] mom’s stuff. [The petitioner] said it belonged to [him]. [The
petitioner] said it was an accident but that he killed [the victim].’” Id. At trial, Mr. Hicks
testified that the petitioner told him “‘he hit [the petitioner] one time but he thought he
knocked him out.’” Id.

        After the State rested, the petitioner called two witnesses to testify. Id. at *7.
JoNelle Spicer, who was married to the petitioner at the time of the victim’s death,
testified that on the afternoon of March 3, 2008, she and the petitioner left their home in
Haiti, Missouri and began driving to Troy, Tennessee to visit the petitioner’s mother. Id.
It began to rain heavily, so she and the petitioner eventually returned home. Id. The
petitioner left the house for approximately twenty minutes that evening and then left
again around midnight. Id. Ms. Spicer did not see the petitioner again until 9:30 p.m. or
10:00 p.m. the following night. Id. This testimony was significantly different than a
statement Ms. Spicer previously gave to law enforcement, but at trial Ms. Spicer testified
that her prior statement was incorrect due to a misunderstanding. Id.

      Additionally, the petitioner’s current wife, Amanda Spicer, testified at trial. Id.
Mrs. Spicer testified that the petitioner “hustles,” and frequently traded guns or
hydrocodone pills. Id. He additionally received a disability check. Id.

       The jury found the petitioner guilty of voluntary manslaughter, second degree
murder, aggravated robbery, and theft. Id. The trial court merged the voluntary
manslaughter conviction into the second degree murder conviction and merged the theft
conviction into the aggravated robbery conviction. Id. Following a sentencing hearing,
the trial court imposed concurrent sentences of twenty-five years for the murder
conviction and twelve years for the aggravated robbery conviction. Id.

      Following the denial of his motion for new trial, a timely direct appeal followed.
Id. The petitioner challenged the sufficiency of the evidence and the trial court’s
imposition of the maximum sentence for each conviction. Id. at *8. Noting “[t]he jury is
                                            -3-
entitled to determine the credibility of all the witnesses and evaluate all of the evidence,”
this Court concluded the petitioner was not entitled to relief on the basis of insufficient
evidence to support his convictions. Id. at *9. This Court further found no evidence that
the trial court abused its discretion when imposing the effective thirty-seven year
sentence. Id. at *11. Our Supreme Court denied the petitioner’s application for
permission to appeal. Id. at *1.

B.     Post-Conviction Proceedings

        After the conclusion of his direct appeal, the petitioner filed a timely pro se
petition for post-conviction relief. The post-conviction court appointed counsel to
represent the petitioner, and the petitioner filed an amended petition, arguing: trial
counsel failed to properly investigate the facts of the case prior to trial; trial counsel
failed to retain and call a medical expert at trial to rebut the expert testimony presented by
the State regarding the cause of the victim’s death; trial counsel refused to present the
witnesses that were subpoenaed to testify on the petitioner’s behalf at trial despite their
availability to testify; trial counsel did not present any evidence regarding the .45 caliber
handgun that was allegedly stolen from the victim; trial counsel did not challenge the
handwriting in confession letters allegedly sent by the petitioner; and trial counsel failed
to request a psychological examination for the petitioner.

        The post-conviction court subsequently held a hearing where the petitioner called
himself, potential witness Rhonda Hicks, and trial counsel to testify. The petitioner
testified he hired trial counsel to represent him in the underlying matter but could not pay
his full retainer. His sister tried to help pay the legal fees but could not pay the entire bill.
According to the petitioner, trial counsel told him he could not continue to represent him
without being paid in full. The petitioner, therefore, wanted to plead guilty, but alleged
trial counsel would not allow him to do so.

       According to the petitioner, he was never satisfied that the medical examiner
found the cause of death to be “undetermined.” He asked trial counsel to obtain an expert
to counter Dr. Ross’ opinions as to cause of death. In response, trial counsel told him, “It
takes money to do all that, and you haven’t paid me.”

       The petitioner testified that he denied writing the confession letters introduced by
the State. He told trial counsel he wanted to contest the handwriting, and trial counsel
said that would take money. This frustrated the petitioner because the letters put him at
the scene of the murder, and he felt the trial judge used the letters to impose the
maximum sentence.



                                              -4-
       In 2008 and at the time of trial, the petitioner was on medication due to a head
injury. According to the petitioner, the medication made him slow. The petitioner felt
trial counsel should have obtained a mental evaluation to ascertain the petitioner’s
competency at the time of the victim’s death and at the time of trial, but he did not.

        The petitioner further alleges trial counsel failed to adequately investigate his case
prior to trial. After the medical examiner found the victim’s cause of death to be
undetermined, the petitioner asked for a second opinion. In addition, the petitioner
testified he requested trial counsel speak with potential witnesses George Cook, David
Case, Brandi Darnell, Chandell Wallace, Mr. Woods, and Agent Ryan with the Bureau of
Alcohol, Tobacco, Firearms and Explosives (“ATF”). These potential witnesses were
noticeably absent from the post-conviction hearing.

       The petitioner further testified that trial counsel should have called his sister,
Rhonda Hicks, as a witness. At the post-conviction hearing, Mrs. Hicks testified that had
she been called as a witness at trial, she would have testified that the day after the
victim’s murder, she and her husband, Toby Hicks, went to the petitioner’s house. Steve
Pollock arrived at the same time. When Mr. Pollock got out of his car, he had a long gun
in one hand and a longer pistol in a green case in his other hand. The petitioner was
standing on the porch, and Steve Pollock walked toward him. Mrs. Hicks and her
husband left because they thought the petitioner had business with Steve Pollock that
needed to be discussed. When Mrs. Hicks returned later that day, the petitioner informed
her that Steve Pollock tried to leave the guns at his house. This angered the petitioner’s
wife because she was afraid they were stolen. A couple days later, Mrs. Hicks and her
husband rode with the petitioner to meet Steve Pollock and his father, Mike Pollock.
Mike Pollock handed the petitioner $500 in cash and told him to keep his mouth shut
about his son being at the victim’s house. The petitioner was on crack cocaine at the time
and did not have any money, so he took the cash.

        Mrs. Hicks further testified that she hired trial counsel to represent the petitioner
but only partially paid him. She had not paid trial counsel in full prior to trial because
she did not have enough money. Prior to trial, Mrs. Hicks spoke with trial counsel over
the phone regarding her potential testimony. She then appeared at the trial ready to
testify, but trial counsel never called her as a witness.

        According to Mrs. Hicks, her husband, Toby Hicks, was called as a witness at trial
and should not have been. Prior to testifying, he took a handful of Xanax and said he
could not remember anything. The trial judge then ordered Mr. Hicks to be taken to the
jail during the noon recess and brought back when court resumed at 1:00 p.m. Mr. Hicks
told Mrs. Hicks that while at the jail, “one of them got in his face and slammed his hand
down on the table and told him that if he didn’t come back over here and testify to the
                                            -5-
fact that [the petitioner] told him that he killed [the victim], that they were going to lock
him up for each felony that he had ever had.” Afterwards, Mr. Hicks came back to the
courthouse and testified against the petitioner.

        Trial counsel testified next and confirmed he represented the petitioner during the
jury trial and sentencing hearing. He was retained, not appointed, and never received full
payment. However, the petitioner’s failure to fully pay him did not impact his trial
preparations.

       Prior to trial, the petitioner’s brother, Jason Spicer, gave a statement to the police
indicating the petitioner confessed to the murder. For this reason, trial counsel was of the
opinion that it was in the petitioner’s best interest not to call Jason Spicer as a witness.
He did not remember speaking with Jason Spicer when preparing for trial.

       Trial counsel testified that he spoke with Mrs. Hicks several times prior to trial.
He met at McDonald’s with Mrs. Hicks, Mr. Hicks, Amanda Spicer, and David Case. At
some point they decided not to call Mrs. Hicks as a witness, but he no longer remembered
why this decision was made. While he could not remember what Mr. Case told him
about the matter, counsel did recall the statement Mr. Case gave to the police and thought
it would be in the petitioner’s best interest not to call him as a witness at trial. He does
not remember Mr. Case serving as an alibi for the petitioner’s whereabouts at the time of
the victim’s death.

       Trial counsel never spoke with the petitioner about undergoing a psychological
exam. According to trial counsel, the petitioner seemed perfectly lucid when they spoke.
Trial counsel did not know that at the time of the murder and over the course of
representation that the petitioner was taking Dilantin, Hydrocodone, Neurontin, and
Zoloft. The petitioner never told trial counsel he suffered a brain injury in 1999.
However, had he known these things, he would still not have requested a psychological
examination. Trial counsel saw no apparent need for one and noted the petitioner
understood everything trial counsel told him and provided logical responses to questions.

        According to trial counsel, the State called Dr. Marco Ross, the medical examiner
who performed the victim’s autopsy, to testify at trial. Dr. Ross could not give a
definitive cause of death but did say he could not rule out strangulation. He found a
fracture to the cartilage in the front part of the victim’s neck or throat area that could have
been the cause of death, but Dr. Ross also felt the victim could have suffered heart failure
or other complications. Trial counsel testified he had the report prior to trial but did not
seek an expert. The petitioner did not have enough money to retain an expert. He did not
ask the court for money to hire an expert because he did not know whether, as a retained

                                             -6-
lawyer, that could be done. According to trial counsel, if he had it to do over again, he
would have asked the court for the money.

       Trial counsel testified that he communicated a plea offer of eight years at thirty
percent to the petitioner. Trial counsel thought the petitioner should accept it, but he
turned it down. He never informed the petitioner that he could not accept the plea offer
without paying the outstanding legal fees first.

       According to trial counsel, he did not pursue the theory the Pollocks were involved
in the victim’s death because he did not have any proof to support that defense. Had
there been even a scintilla of evidence other than statements from the petitioner, he would
have pursued it. Based on the information he had, calling the Pollocks to testify at trial
would not have helped the petitioner.

       The post-conviction court subsequently entered a written order denying the
petition for post-conviction relief, finding, “After reviewing the evidence in this case,
including the trial transcript, and testimony at this hearing, along with [e]xhibits entered,
the Court concludes that the evidence fails to establish by a clear and convincing standard
that Petitioner received ineffective assistance of counsel.” Accordingly, the post-
conviction court denied the petitioner’s claim for post-conviction relief and reappointed
post-conviction counsel to represent the petitioner for the purpose of appeal. This timely
appeal followed.

                                          Analysis

       On appeal, the petitioner argues trial counsel provided ineffective assistance by
refusing to fully assist him until receiving full payment for his services, failing to
subpoena certain witnesses to testify at trial, failing to obtain a medical expert to rebut the
medical examiner’s opinion regarding the victim’s cause of death, and failing to obtain a
mental evaluation of the petitioner. The State contends the petitioner has failed to show
how trial counsel’s performance was deficient or how he was prejudiced by the alleged
deficiencies. We agree with the State and affirm the judgment of the post-conviction
court.

       To obtain relief in a post-conviction proceeding, a petitioner must demonstrate that
his or her “conviction or sentence is void or voidable because of the abridgement of any
right guaranteed by the Constitution of Tennessee or the Constitution of the United
States.” Tenn. Code Ann. § 40-30-103. The post-conviction petitioner bears the burden
of proving his allegations of fact by clear and convincing evidence. See Tenn. Code Ann.
§ 40-30-110(f). “‘Evidence is clear and convincing when there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.’”
                                             -7-
Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010) (quoting Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009)).

        Appellate courts do not reassess the trial court’s determination of the credibility of
witnesses. Dellinger v. State, 279 S.W.3d 282, 292 (Tenn. 2009) (citing R.D.S. v. State,
245 S.W.3d 356, 362 (Tenn. 2008)). Assessing the credibility of witnesses is a matter
“‘entrusted to the trial judge as the trier of fact.’” R.D.S., 245 S.W.3d at 362 (quoting
State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). When an evidentiary hearing is held in
the post-conviction setting, the findings of fact made by the court are conclusive on
appeal unless the evidence preponderates against them. See Tidwell v. State, 922 S.W.2d
497, 500 (Tenn. 1996). Where appellate review involves purely factual issues, the
appellate court should not reweigh or reevaluate the evidence. See Henley v. State, 960
S.W.2d 572, 578 (Tenn. 1997). However, review of a trial court’s application of the law
to the facts of the case is de novo, with no presumption of correctness. See Ruff v. State,
978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel, which
presents mixed questions of fact and law, is reviewed de novo, with a presumption of
correctness given only to the post-conviction court’s findings of fact. See Fields v. State,
40 S.W.3d 450, 458 (Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       The Sixth Amendment to the United States Constitution, made applicable to the
states through the Fourteenth Amendment, and article I, section 9 of the Tennessee
Constitution both require that criminal defendants receive effective assistance of counsel.
Cauthern v. State, 145 S.W.3d 571, 598 (Tenn. Crim. App. 2004) (citation omitted).
When a petitioner claims he received ineffective assistance of counsel, he has the burden
of showing trial counsel’s performance was deficient and this deficient performance
prejudiced the outcome of the proceeding. Strickland v. Washington, 466 U.S. 668, 687
(1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that
the same standard for determining ineffective assistance of counsel applied in federal
cases also applies in Tennessee). The Strickland standard is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.
466 U.S. at 687.



                                            -8-
        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
With regard to the standard, our Supreme Court has held:

       [T]he assistance of counsel required under the Sixth Amendment is counsel
       reasonably likely to render and rendering reasonably effective assistance. It
       is a violation of this standard for defense counsel to deprive a criminal
       defendant of a substantial defense by his own ineffectiveness or
       incompetence . . . Defense counsel must perform at least as well as a lawyer
       with ordinary training and skill in the criminal law and must
       conscientiously protect his client’s interest, undeflected by conflicting
       considerations.

Finch v. State, 226 S.W.3d 307, 315-16 (Tenn. 2007) (quoting Baxter, 523 S.W.2d at
934-35).

       When reviewing trial counsel’s performance, this Court “must make every effort
to eliminate the distorting effects of hindsight, to reconstruct the circumstances of
counsel’s conduct, and to evaluate the conduct from the perspective of counsel at that
time.” Howell v. State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at
689). The fact a trial strategy or tactic failed or was detrimental to the defense does not,
alone, support a claim for ineffective assistance of counsel. Cooper v. State, 847 S.W.2d
521, 528 (Tenn. Crim. App. 1992). Deference is given to sound tactical decisions made
after adequate preparation for the case. Id.

       To satisfy the prejudice prong of the test, the petitioner “must establish a
reasonable probability that but for counsel’s errors the result of the proceeding would
have been different.” Vaughn v. State, 202 S.W.3d 106, 116 (Tenn. 2006) (citing
Strickland, 466 U.S. at 694). “A ‘reasonable probability is a probability sufficient to
undermine confidence in the outcome.’” Id. (quoting Strickland, 466 U.S. at 694). In
order for the petitioner to prevail, the deficient performance must have been of such
magnitude that the petitioner was deprived of a fair trial and the reliability of the outcome
was called into question. Finch, 226 S.W.3d at 316.

       Courts need not approach the Strickland test in a specific order or even “address
both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either
deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).
                                            -9-
        When a petitioner contends trial counsel failed to discover, interview, or present
witnesses in support of his defense, the petitioner must call those witnesses to testify at an
evidentiary hearing. Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). This
is the only way the petitioner can establish:

       that (a) a material witness existed and the witness could have been
       discovered but for counsel’s neglect in his investigation of the case, (b) a
       known witness was not interviewed, (c) the failure to discover or interview
       a witness injured to his prejudice, or (d) the failure to have a known witness
       present or call the witness to the stand resulted in the denial of critical
       evidence which inured to the prejudice of the petitioner.

Id.

        Here, the petitioner argues trial counsel quit rendering effective assistance due to
his failure to pay the full retainer and references several alleged shortcomings, including
trial counsel’s failure to meet with and call certain witnesses at trial, failure to obtain an
expert medical examiner, and failure to obtain a mental evaluation. When testifying at
the post-conviction hearing, the petitioner referenced seven witnesses he requested trial
counsel subpoena and further opined trial counsel should have retained a medical expert
to render an opinion regarding the victim’s cause of death. Of these potential witnesses,
only Mrs. Hicks testified at the post-conviction hearing regarding what she would have
said if called as a witness. Neither the post-conviction court nor this Court can speculate
as to what potential fact or expert witnesses would have said and how this testimony
would have benefitted the petitioner. See Brimmer v. State, 29 S.W.3d 497, 512 (Tenn.
Crim. App. 1998). The petitioner has not shown he was prejudiced by trial counsel’s
failure to speak with and subpoena George Cook, David Case, Brandi Darnell, Chandell
Wallace, Mr. Woods, and Agent Ryan, nor has he shown he was prejudiced by trial
counsel’s failure to retain and call a medical causation expert to testify at trial. The
petitioner is not entitled to post-conviction relief on these issues.

        With respect to Mrs. Hicks, trial counsel testified that he decided it was in the
petitioner’s best interest not to call her as a witness at trial but could not remember why
he felt that way. Mrs. Hicks testified that had she been called as a witness, she would
have provided an alternative theory that the Pollocks were responsible for the victim’s
death. According to trial counsel, he did not present this theory at trial because there was
no evidence to support it. This was a tactical decision made by trial counsel after
adequate trial preparation, and we give deference to it. The petitioner is not entitled to
relief on this issue.



                                            - 10 -
        Lastly, the petitioner maintains trial counsel should have requested a psychiatric
evaluation to determine his mental capacity at the time of the murder and at the time of
trial. The record, however, is void of evidence as to what an expert would have said and
how it would have aided in his defense. Again, claims of ineffective assistance of
counsel based on a failure to present evidence requires proof of what the evidence would
have been and how it would have aided in the petitioner’s defense. Id. Without this
evidence, post-conviction relief is not warranted because the petitioner has not shown
prejudice. See William Darryn Busby v. State, No. M2012-00709-CCA-R3-PC, 2013
WL 5873276, at *14 (Tenn. Crim. App. Oct. 30, 2013), perm. app. denied (Tenn. Mar. 5,
2014). Moreover, trial counsel testified that when interacting with the petitioner, he was
able to have a coherent conversation. The petitioner logically responded to trial counsel’s
questions and appeared to understand everything trial counsel told him. The post-
conviction court accredited trial counsel’s testimony when denying the petitioner’s
request for post-conviction relief, and we cannot reevaluate this testimony on appeal.
The petitioner is not entitled to relief on this issue.

                                       Conclusion

      Based on the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.


                                             ____________________________________
                                             J. ROSS DYER, JUDGE




                                          - 11 -